Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 24 February 2022.  These drawings are acceptable. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the planetary gear reduction drive of claim 8, as well as the reduction gear being integrated into the multi gear transmission of claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Response to Amendment
Upon further consideration and search, the examiner has withdrawn the allowability of claims 14 and 15. Any inconvenience is regretted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by “Conversion of a Gas Combustion Engine to an Electric Motor in a Porsche 924” by Ashley Weed.
Regarding the claim, Weed shows: 
A method for retrofitting a work machine with an electric drive, the method comprising: providing a work machine (Porsche 924) comprising: a multi gear transmission (5 speed transmission) having at least two gears that provide different transmission ratios for various driving modes of the work machine, and a drive machine (the gasoline engine) for driving a driving movement of the work machine, the drive machine being mechanically coupled to the multi gear transmission (since the engine does drive the wheels via the transmission); dismounting the drive machine of the work machine (figure 6 and related text); mounting an electric motor (figure 19 and related text) for driving a driving movement of the work machine in an installation space (figure 19 and related text) of the dismounted drive machine; and mechanically coupling the electric motor to the multi gear transmission of the work machine (figure 19 and related text) with the result that a driving movement of the work machine may be driven via the electric motor and the multi gear transmission.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Conversion of a Gas Combustion Engine to an Electric Motor in a Porsche 924” by Ashley Weed in view of EP 1192058 B1.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Weed does not show the addition of a gear reduction between the electric motor and the existing transmission of the vehicle. 
	EP ‘058 shows a gear reduction 3 for an electric motor 1 such that shaft 5 drives the further planetary reduction gearing 6 at reduced speed but higher torque. 
. 
Claims 1, 2, 4, 6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘525 in view of Kameda ‘399 and “Conversion of a Gas Combustion Engine to an Electric Motor in a Porsche 924” by Ashley Weed.
The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing.
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
Regarding claim 1, CN ‘525 shows (Kameda ‘399 in bold, Weed in bold italic): An electric drive arrangement for a drive train of a work machine, comprising: a multi gear transmission (Fig 4) including: a multi gear transmission drive (36), a planetary gear (A) including a sun wheel (47) and a planetary gear carrier (42), a clutch (61) configured to (i) non-rotatably couple the multi gear transmission drive to the sun wheel (61 slid to the right in the figure) to provide a first gear that provides a first transmission ratio for a first driving mode and (ii) non-rotatably couple the multi gear transmission drive to the planetary carrier (G1 slid to the far left in the figure) to 14) configured to be mechanically coupled to an axle (340) of the drive train and an electric motor configured for replacing a non-electric drive machine of the work machine to provide for retrofitting the work machine (figure 19 of Weed, plus related text), the electric motor being configured to be mounted in an installation space provided by a dismounting of the non-electric drive machine (Figure 19 and related text), the electric motor being further configured to be mechanically coupled with the multi gear transmission drive (figure 18 mounting plate and support bracket) and to drive a driving movement of the work machine via the mechanical coupling with the multi gear transmission.
CN ‘525 does not show the particular planetary gearing arrangement recited in the claim, nor does it show the electric motor being used to replace an existing internal combustion engine. 
It would have been obvious to one of ordinary skill in this art at the time the application was filed to substitute one type of planetary multi-gear system for another by replacing the multispeed planetary gearing (220, 230, 240) of CN ‘525 with the one shown by Kameda because it would have been a simple substitution of one known element for another to obtain predictable results and would not require undue experimentation. Further, those of ordinary skill in this art are well aware the substituting one planetary gearing arrangement for another is a trivial design choice at this level of simplistic design. An ordinary worker in this field would have evaluated any of a number of planetary gearing arrangements to provide the necessary gear reduction and speed ratios and could have easily chose either the one in CN ‘525 or in Kameda since they 
It would have been obvious to one of ordinary skill in this art to use the electric transaxle in an engine swap for a vehicle as taught by Weed because it would have been the Use of a known technique to improve similar devices (methods, or products) in the same way. Weed teaches that it is old and well known to remove an internal combustion engine and replace it with an electric motor in the same installation space, as well as connecting said motor up to the existing transmission for driving the vehicle. There are entire businesses built on doing these swaps that have been in existence for nearly 30 years now (see the cited non-patent literature), therefore this technique has been known since at least then. 
Regarding claim 2, Kameda ‘399 shows: The electric drive arrangement as claimed in claim 1, wherein the first gear is a working gear for performing working tasks and the second gear is a road gear for transportation journeys of the work machine, wherein the first transmission ratio is a higher transmission ratio than the second transmission ratio. The first gear is a reduction gear and the second gear is a direct drive.
Regarding claim 4, CN ‘525 shows: The electric drive arrangement as claimed in claim 1, wherein the multi gear transmission (210, 220, 250, 240) is configured to powershift. (the schematic of CN ‘525 shows friction clutches 410, 420 which are capable of power shifting).
Regarding claim 6, Kameda ‘399 shows: The electric drive arrangement as claimed in claim 1, wherein the multi gear transmission is configured to be driven by the 
Regarding clam 10, CN ‘825 shows: An electric drive train for a work machine, cornprising: a front axle (330); a rear axle (340): and an electric drive arrangement as claimed in claim 1, wherein the mull gear transmission output of the multi gear transmission is mechanically coupled (gears 251, 252) to at least one of the rear axle or the front axle.
Regarding claim 11, CN ‘525 shows: The electric drive train as claimed in claim 10 wherein the front axle is mechanically coupled via a drive shaft (250) to the multi gear transmission output of the multi gear transmission.
Regarding claim 12, CN ‘525 shows: A work machine having an electric drive train as claimed in claim 10. (CN ‘525 is for an automobile, which is a type of “work machine” since every automobile performs work}
Regarding claim 13, CN ‘525 shows: The work machine as claimed in claim 12, wherein the work machine is a wheel loader. (A wheel loader is a type of automobile.)
Regarding claim 18, CN ‘525 shows: The electric drive arrangement as claimed in claim 1, wherein the clutch is a multi-plate friction clutch (410, 420). 
CN ‘525 shows only one plate in his friction clutches, however those of ordinary skill in this art know that adding further plates for increase holding power of the clutch is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively fled to add plates to CN ‘525 because it would have been the use of a known technique to improve similar devices (methods, or products) in the same way. Any dirvetrain designer knows that it is . 
Claims 7, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘525 in view of Kameda ‘399 and “Conversion of a Gas Combustion Engine to an Electric Motor in a Porsche 924” by Ashley Weed, as applied to claim 1 above, and further in view of DE ‘021.
The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing.
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
Regrading claim 7, CN ‘525 shows (DE ‘021 in bold) The electric drive arrangement as claimed in claim 1, further comprising: a reduction gear (4) having a reduction gear drive (6) and a reduction gear output (11), wherein the reduction gear drive is mechanically coupled to the shaft of the electric motor (6), and wherein the reduction gear output is mechanically coupled to the multi gear transmission drive (110) of the multi gear transmission. 
It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to replace the direct connection shown in CN ‘525 with a geared reduction arrangement shown in DE ‘021 because it would have been a simple substitution of one known element for another to obtain predictable results. The use of a reduction gearing with an electric motor is old and well known in the automotive vehicle 
Regarding claim 16, CN ‘525 shows (DE ‘021 in bold): 
The electric drive arrangement as claimed in claim 7, wherein the reduction gear comprises a spur gear (4), the spur gear cornprising: a pinion (5) connected in a non-rotatable manner to the reduction gear drive, and a wheel (7) in meshing engagement with the pinion, the wheel connected in a non-rotatable manner to the reduction gear output (11).
Regarding clam 17, GN ‘525 shows: 
The electric drive arrangement as claimed in claim 16, further comprising a second spur gear (251, 252), the second spur gear comprising: a spur gear drive (250) connected in a non-rotatable manner to the multi gear transmission (230) output, a second pinion (251) connected in a nor-rotatable manner to the spur gear drive, and a second wheel (252) that meshes with the second pinion.
Regarding claim 19, CN ‘525 shows: 
The electric drive arrangement as claimed in claim 17, wherein the clutch is a multi-plate friction clutch (410, 420). 
CN ‘525 shows only one plate in his friction clutches, however those of ordinary skill in this art know that adding further plates for increase holding power of the clutch is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively fled to add plates to CN ‘525 because it would have been the use of a known technique to improve similar devices (methods, or products) in the same way. Any dirvetrain designer knows that it is . 
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘525 in view of Kameda ‘399 and “Conversion of a Gas Combustion Engine to an Electric Motor in a Porsche 924” by Ashley Weed, as applied to claim 1 above, and further in view of JP ‘092.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
Regarding claim 7, CN ‘825 shows (JP ‘092 in bold): 
The electric drive arrangement as claimed in claim 1, further comprising: a reduction gear (123) having a reduction gear drive (119) and a reduction gear output (131), wherein the reduction gear drive is mechanically coupled to the shaft of the electric motor (9), and wherein the reduction gear output is mechanically coupled to the multi gear transmission drive (110) of the multi gear transmission.
It would have been obvious to one of ordinary skill in this art to use the gear reduction drive of JP ‘O92 with the electric motor thereof in place of the direct drive arrangement in CN ‘525 because it would have been a simple substitution of one known element for another to obtain predictable results. It is old and well known in this art to provide a geared reduction drive for electric motors in order to increase the torque 
Regarding claim 8, JP ‘G92 shows: The electric drive arrangement as claimed in claim 7, wherein the reduction gear is embodied as a planetary gear (123).
Regarding claim 9, it would have been obvious, and in fact required, to integrate a reduction gear of JP ‘092 with the drive of CN ‘525 in order to function at all, since a common housing and a common lubrication system is required for a compact and efficient drive train for a vehicle. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively fled to integrate the reduction gearing and motor of JP '092 with the drivetrain of CN ‘525 by replacing the existing motor of CN ‘525 because it would have been the simple substitution of one known element for another to obtain predictable results. It would not have required undue experimentation nor have unexpected results thereof.
Prior Art Discussed
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Response to Arguments
	Since the examiner has rejected claims 1 and 14 under new grounds, then applicant’s arguments regarding the allowability of the claims is moot. Applicant did not specifically argue the rejection of the claims under the cited prior art from the previous 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Dirk Wright/
Primary Examiner
Art Unit 3656



Saturday, March 12, 2022